Title: To Thomas Jefferson from Henry Dearborn, 4 September 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington Septr. 4th. 1805
                  
                  Altho no official dispatches have yet arrived here from the Mediterranian, I think there can be no doubt of a peace with Tripoli. The first extract in Smiths paper of this morning was from a letter I received from Crowninshield, the letter from Rogers to our Consul at Naples, Mr. Degen, must be considered as conclusive evidence of the general fact but I am astonished that one of the swift sailing small vessels has not arrived with dispatches. I can hardly concieve how Etons battle at Derne, could have had any effect on the Treaty of peace, unless it was fought earlier than has been stated. I am induced to believe that it being known at Tripoli that the Ex Bashaw & Eaton were in the neighborhood of Derne with some force, and that a formidable Naval force was prepareing for renewing the attack on Tripoli had induced the Bashaw to make overtures for peace, I think it of some importance, as it relates to the future conduct of those barbarians, that they should be convinced of our being capable of anoying them in more ways than one. I regret that our Naval force had not an opportunity of making at least one display before Tripoli, previous to the peace. I hope we shall very soon hear of the arrival of a large proportion of our fleet in our own waters.
                  I intend seting out for Monticello next monday morning, I fear that Mrs. Dearborn will not be able to accompany me.—
                  Be pleased Sir to accept my particular thanks for your very obliging letter, in which you have pointed out the different routes from this place to your Seat, noting the different stages on each.
                  I am in hopes that Mr. & Mrs Madison will arrive in season to go on with me.
                  with sentiments of the highest respect and esteem, I am Sir Your Obedt. Sevt.
                  
                     H. Dearborn 
                     
                  
               